DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive device in claim 29. Paragraph 72 of the specification discloses “a drive mechanism, a hub, or other device configured to drive or effectuate movement of a HVAC system component”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “A control system for a heating, ventilation, and air conditioning (HVAC) component” in lines 1-2 and also recites “a chassis of the HVAC component” in line 7. It is 
Claim 32 recites “A valve control system for a heating, ventilation, and air conditioning (HVAC) system” in lines 1-2. It is unclear whether an HVAC system is a part of the claimed invention since claim 34 recites “a heat exchanger of the HVAC system”, but an HVAC system is recited as intended use of a valve control system. Claim 32 may be clarified by reciting --An HVAC system-- similar to claim 37.
Claims 22-31 and 33-36 are rejected for the incorporation of the above due to their dependency on claims 21 and 32.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 26-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thuillard et al. (US 2016/0054741, herein Thuillard).
In regards to claim 21, Thuillard discloses

an actuator (11) configured to drive operation of the HVAC component;
a controller (14) comprising programmable processing circuitry configured to execute instructions for operating the actuator based on an input signal received by the controller (paragraph 40); and
a chassis of the HVAC component, wherein the actuator and the controller are packaged within the chassis (Fig.1, paragraphs 36 and 40, the processor is arranged in the actuator and the actuator is provided with the valve).
In regards to claim 22, Thuillard discloses that the controller is configured to receive the instructions from a remote server (4).
In regards to claim 23, Thuillard discloses that the programmable processing circuitry comprises one or more field programmable gate arrays (FPGAs) (paragraph 40, processor 14 includes a programmable circuit).
In regards to claim 24, Thuillard discloses a sensor (13) of the HVAC component, wherein the input signal comprises feedback received from the sensor (paragraph 41).
In regards to claim 26, Thuillard discloses one or more sensors (21, 22) of an HVAC system having the HVAC component, wherein the input signal comprises feedback received from the one or more sensors (paragraph 37).
In regards to claim 27, Thuillard discloses that the one or more sensors comprise: a first temperature sensor (21) configured to detect an inlet temperature of a working fluid entering a heat exchanger (2) of the HVAC system, a second temperature sensor (22) configured to detect 
In regards to claim 28, Thuillard discloses the HVAC component, wherein the HVAC component is a valve (10) configured to regulate a flow rate of working fluid through a heat exchanger (2), and the actuator is coupled to the valve to drive operation of the valve.
In regards to claim 29, Thuillard discloses a drive device coupled between the actuator and the HVAC component and configured to transfer movement from the actuator to the HVAC component, wherein the drive device is configured to receive a shaft of a damper (paragraph 36, since actuator 11 is an electrical motor connected to the valve 10, it is understood that the a drive device receiving a shaft of a damper is provided in order to adjust opening and closing positions of the valve).
In regards to claim 30, Thuillard discloses that the actuator comprises a brushless direct current (BLDC) motor, wherein the programmable processing circuitry is configured to execute the instructions to output a pulse width modulated (PWM) direct current (DC) motor command to control a speed of the BLDC motor (paragraph 36).
In regards to claim 31, Thuillard discloses that the controller is communicatively coupled to an external controller (4), separate from the control system, and the external controller is configured to provide the input signal (paragraph 43).
In regards to claim 32, Thuillard discloses
A valve control system (Fig.1) for a heating, ventilation, and air conditioning (HVAC) system, comprising:

an actuator (11) coupled to the valve and configured to adjust a position of the valve;
a valve controller (14) comprising a memory device and a processor (paragraph 40), wherein the memory device is configured to store instructions for execution by the processor, and the processor is configured to execute the instructions to operate the actuator to adjust the position of the valve in response to an input signal received by the valve controller (paragraph 36); and
a chassis, wherein the actuator and the valve controller are housed within the chassis (paragraph 40).
In regards to claim 33, Thuillard discloses that the input signal comprises first feedback from a sensor (13) within the chassis, second feedback from a sensor external to the chassis, or both.
In regards to claim 34, Thuillard discloses that the controller is communicatively coupled to a heat exchanger (2) of the HVAC system and a temperature sensor (21), wherein the heat exchanger is configured to circulate a working fluid, the temperature sensor is configured to acquire feedback indicative of a temperature of the working fluid, and the input signal comprises the feedback (paragraph 37).
In regards to claim 35, Thuillard discloses that the input signal comprises a control signal from an external controller (4) of the HVAC system, where the external controller is separate from the valve controller.
In regards to claim 36, Thuillard discloses that the processor comprises one or more field programmable gate arrays (FPGAs) (paragraph 40, processor 14 includes a programmable circuit).
In regards to claim 37, Thuillard discloses
A heating, ventilation, and air conditioning (HVAC) system (Fig.1), comprising:
an HVAC component (10) having a chassis (Fig.1);
an actuator (11) disposed within the chassis (Fig.1, paragraph 36, the valve 10 is provided with an actuator 11, implying that they are within a common chassis), wherein the actuator is configured to drive operation of the HVAC component; and
a controller (14) comprising programmable processing circuitry, wherein the controller is disposed within the chassis (Fig.1, paragraph 40, the processor is arranged in the actuator), and the programmable processing circuitry is configured to execute instructions to operate the actuator based on an input signal received by the controller (paragraph 36).
In regards to claim 38, Thuillard discloses a remote server (4), wherein the controller is configured to receive the instructions from the remote server.
In regards to claim 39, Thuillard discloses a heat exchanger (2) configured to circulate a working fluid, wherein the HVAC component comprises a valve (10) configured to regulate a flow of the working fluid through the heat exchanger, and wherein the actuator is coupled to the valve to adjust a position of the valve based on the instructions executed by the programmable processing circuitry (Fig.1).
In regards to claim 40, Thuillard discloses that the input signal comprises sensor feedback from a sensor (13) of the HVAC system that is indicative of an operating parameter of the HVAC system.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose a position sensor configured to provide the feedback, wherein the feedback is indicative of a position of the BLDC motor; or a current sensor configured to provide the feedback, wherein the feedback is indicative of an electric current supplied to the BLDC motor.
Claims 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the controller is configured to determine a temperature differential between the inlet temperature and the outlet temperature based on the first signal and the second signal and control operation of the actuator based on a comparison of the temperature differential and a temperature differential setpoint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763